Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement between Nordson Corporation and
Edward P. Campbell dated November 18, 1998 is entered into as of December 10,
2008 by and between Nordson Corporation, an Ohio corporation (“Nordson”), and
Edward P. Campbell (“Employee”).

Whereas, Employee and Nordson entered into an Employment Agreement (the
“Agreement”) dated November 18, 1998 which Agreement was approved by the Nordson
Corporation Compensation Committee;

Whereas, Nordson has concluded that the Agreement is a deferred compensation
arrangement and as such is subject to Internal Revenue Code Section 409A and the
rules promulgated thereunder; and

Whereas, Compensation Committee has instructed that the Agreement be amended to
comply with Section 409A and that any provisions of the Agreement requiring
Employee to mitigate the amount of any payment or benefits provided for in the
Agreement be rendered null and void.

Therefore, the Agreement is hereby amended in accordance with the Compensation
Committee instructions as follows:

Article 12, Severance Compensation. Subitem 12(b) addressing Employee’s duty to
mitigate the amount of any payment or benefits provided for in the Agreement is
hereby deleted and any references to or operation of Subitem 12(b) in the
Agreement is hereby rendered null and void.

Exhibit A, Tax Provision – 280G Gross-Up, Compliance with Section 409A, and 409A
Gross-Up and Exhibit B, Compensation and Employment Benefit Plans. The attached
Exhibits A and B are hereby incorporated in their entirety into this Amended
Agreement, with attached Exhibit B superseding Exhibit B of the Agreement.

All other terms and provisions of the Employment Agreement (Exhibit C) shall
remain in full force and effect.

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
day and year first above written.

Nordson Corporation

                         
By: _______________________________

  Title:   Vice President, General Counsel & Secretary
Employee:
    —                      Edward P. Campbell
               

EXHIBIT A:

Tax Provision – 280G Gross-Up, Compliance with Section 409A, and 409A Gross-Up

A. Gross-Up of Payments Deemed to be Excess Parachute Payments.

A.1 Acknowledgement; Determination by Accounting Firm. Nordson and Employee
acknowledge that, following a change in ownership or control (as that term is
defined in the Treasury Regulations published under Section 280G of the Internal
Revenue Code), one or more payments or distributions to be made by Nordson or an
affiliated entity to or for the benefit of Employee (whether paid or payable or
distributed or distributable pursuant to the terms of the Amended Agreement to
which this Exhibit A is attached, under some other plan, agreement, or
arrangement, or otherwise) (a “Payment”) may be determined to be an “excess
parachute payment” that is not deductible by Nordson or any affiliated entity
for Federal income tax purposes and with respect to which Employee will be
subject to an excise tax because of Sections 280G and 4999, respectively, of the
Internal Revenue Code. If a change in ownership or control occurs, either
Employee or Nordson may direct the Accounting Firm, which, subject to any
inconsistent position asserted by the Internal Revenue Service, will make all
determinations required to be made under this Section A, to determine whether
any Payment will be an excess parachute payment and to communicate its
determination, together with detailed supporting calculations, to Nordson and to
Employee within 30 days after its receipt of the direction from Employee or
Nordson, as the case may be. Nordson and Employee will cooperate with each other
and the Accounting Firm and will provide necessary information so that the
Accounting Firm may make all such determinations.

A.2 Gross-Up Payments. If the Accounting Firm determines that any payment gives
rise, directly or indirectly, to liability on the part of Employee for excise
tax under Section 4999 (and/or any penalties and/or interest with respect to any
such excise tax), Nordson will make additional cash payments (each, a “Gross-Up
Payment”) to Employee, from time to time in such amounts as are necessary to put
Employee in the same position, after payment of all federal, state, and local
taxes (whether income taxes, excise taxes under Section 4999 or otherwise, or
other taxes) and any and all penalties and interest with respect to any such
excise tax, as Employee would have been in after payment of all federal, state,
and local income taxes if the Payments had not given rise to an excise tax under
Section 4999 and no such penalties or interest had been imposed. Nordson’s
obligation to make Gross-Up Payments under this Section A is not contingent on
termination of Employee’s employment with Nordson. Nordson will make each
Gross-Up Payment to Employee within 30 days of the time that the related Payment
constituting an excess parachute payment is paid or provided to Employee.

A.3 Further Gross-Up Payments as Determined by the IRS. If the Internal Revenue
Service determines that any payment gives rise, directly or indirectly, to
liability on the part of Employee for excise tax under Section 4999 (and/or any
penalties and/or interest with respect to any such excise tax) in excess of the
amount, if any, previously determined by the Accounting Firm, Nordson will make
further Goss-Up Payments to Employee in cash and in such amounts as are
necessary to put Employee in the same position, after payment of all federal,
state, and local taxes (whether income taxes, excise taxes under Section 4999 or
otherwise, or other taxes) and any and all penalties and interest with respect
to any such excise tax, as Employee would have been in after payment of all
federal, state, and local income taxes if the payments had not given rise to an
excise tax under Section 4999 and no such penalties or interest had been
imposed. Nordson will make any additional Gross-Up Payments required by this
Section A.3 not later than the due date of any payment indicated by the Internal
Revenue Service with respect to the underlying matters to which the additional
Gross-Up Payment relates.

A.4 Contest of IRS Determination by Nordson. If Nordson desires to contest any
determination by the Internal Revenue Service with respect to the amount of
excise tax under Section 4999, Employee will, upon receipt from Nordson of an
unconditional written undertaking to indemnify and hold Employee harmless (on an
after tax basis) from any and all adverse consequences that might arise from the
contesting of that determination, cooperate with Nordson in that contest at
Nordson’s sole expense. Nothing in this Section A will require Employee to incur
any expense other than expenses with respect to which Nordson has paid to
Employee sufficient sums so that after the payment of the expense by Employee
and taking into account the payment by Nordson with respect to that expense and
any and all taxes that may be imposed upon Employee as a result of Employee’s
receipt of that payment, the net effect is no cost to Employee. Nothing in this
Section A will require Employee to extend the statute of limitations with
respect to any item or issue in Employee’s tax returns other than, exclusively,
the excise tax under Section 4999. If, as the result of the contest of any
assertion by the Internal Revenue Service with respect to excise tax under
Section 4999, Employee receives a refund of a Section 4999 excise tax previously
paid and/or any interest with respect thereto, Employee will promptly pay to
Nordson such amount as will leave Employee, net of the repayment and all tax
effects, in the same position, after all taxes and interest, that Employee would
have been in if the refunded excise tax had never been paid. To assure
compliance with Section 409A, Nordson will make payments to Employee with
respect to expenses as contemplated in this Section A.4 subject to and as
provided in Sections B.1 and B.2.

A.5 Accounting Firm Fees and Expenses. Nordson will bear and pay all fees and
expenses of the Accounting Firm for services performed pursuant to this
Section A that are incurred at any time from the Effective Date through the
tenth anniversary of Employee’s death (“Applicable Fees and Expenses”). To
assure compliance with Section 409A, Nordson will pay any Applicable Fees and
Expenses subject to and as provided in Sections B.1 and B.2.

B. Compliance with Section 409A and 409A Gross Up.

B.1 Six Month Delay on Certain Payments, Benefits, and Reimbursements. If
Employee is a “specified employee” for purposes of Section 409A, as determined
under Nordson’s policy for determining specified employees on the Employee’s
termination date, each payment, benefit, or reimbursement paid or provided under
this Amended Agreement that constitutes a “deferral of compensation” within the
meaning of Section 409A, that is to be paid or provided as a result of a
“separation from service” within the meaning of Section 409A, and that would
otherwise be paid or provided at any time (a “Scheduled Time”) that is on or
before the date that is exactly six months after the Employee’s termination date
(other than payments, benefits, or reimbursements that are treated as separation
pay under Section 1.409A-1(b)(9)(v) of the Treasury Regulations) will not be
paid or provided at the Scheduled Time but will be accumulated (together with
interest at the applicable federal rate under Section 7872(f)(2)(A) of the Code
in effect on the Termination Date) through the date that is exactly six months
after the Employee’s termination date and will be paid or provided to Employee
during the period of 30 consecutive days that starts exactly six months and one
day after the Employee’s termination date, except that if Employee dies before
the end of six months after the Employee’s termination date, the payments,
benefits, or reimbursements will be accumulated only through the date of his
death and will be paid or provided not later than 30 days after the date of
death.

B.2 Additional Limitations on Reimbursements and In-Kind Benefits. The
reimbursement of expenses or in-kind benefits provided under any section of this
Amended Agreement that are taxable benefits (and that are not disability pay or
death benefit plans within the meaning of Section 409A of the Code) are intended
to comply, to the maximum extent possible, with the exception to Section 409A
set forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations. To the
extent that any reimbursement of expenses or in-kind benefits provided under any
section of this Amended Agreement either do not qualify for that exception, or
are provided beyond the applicable time periods set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations, then they will be subject
to the following additional rules: (a) any reimbursement of eligible expenses
will be paid within 30 days following Employee’s written request for
reimbursement; provided that Employee provides written notice no later than
60 days before the last day of the calendar year following the calendar year in
which the expense was incurred so that Nordson can make the reimbursement within
the time periods required by Section 409A; (b) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during any calendar year will
not affect the amount of expenses eligible for reimbursement, or in-kind
benefits to be provided, during any other calendar year; and (c) the right to
reimbursement or in-kind benefits will not be subject to liquidation or exchange
for any other benefit.

B.3 Compliance Generally. Nordson and Employee intend that the payments and
benefits provided under the Amended Agreement to which this Exhibit A is
attached will either be exempt from the application of, or comply with, the
requirements of Section 409A. The Amended Agreement is to be construed,
administered, and governed in a manner that effects that intent and Nordson will
not take any action that is inconsistent with that intent. Without limiting the
foregoing, the payments and benefits provided under this Amended Agreement may
not be deferred, accelerated, extended, paid out, or modified in a manner that
would result in the imposition of an additional tax under Section 409A upon
Employee.

B.4 Section 409A Gross-Up. If, notwithstanding the efforts of the parties to
comply with Section 409A, Employee is subject to any excise tax under
Section 409A, Nordson will make additional payments (“409A Gross-Up Payments”)
to Employee so that after taking into account any such additional tax and any
related interest and/or penalties and the 409A Gross-Up Payments, Employee will
be in the same position as if no excise tax under Section 409A and no related
interest or penalties had been imposed upon Employee pursuant to Section 409A.
The Accounting Firm will have the same general duties with respect to the
determination of the amount of any Section 409A Gross-Up Payments as it has with
respect to the determination of Gross-Up Payments with respect to Section 4999
under Section A above and the parties will follow procedures in connection with
the determination and payment of any Section 409A Gross-Up Payments that are
similar to those specified in Section A above in connection with the
determination and payment of any Gross-Up Payments with respect to Section 4999.

B.4 Termination of Employment to Constitute a Separation from Service. The
parties intend that the phrase “termination of employment” and words and phrases
of similar import mean a “separation from service” with Nordson within the
meaning of Section 409A. Employee and Nordson will take all steps necessary
(including taking into account this Section B.4 when considering any further
agreement regarding provision of services by Employee to Nordson after the
Employee’s termination date) to ensure that (a) any termination of employment
under this Amended Agreement constitutes a “separation from service” within the
meaning of Section 409A, and (b) the Employee’s termination date is the date on
which Employee experiences a “separation from service” within the meaning of
Section 409A.

C. Definitions.

C.1 Accounting Firm.  The term “Accounting Firm” means the independent auditors
of Nordson for the fiscal year immediately preceding the earlier of (a) the year
in which the termination date occurred, or (b) the year, if any, in which
occurred the first Change of Control occurring after the effective d of this
Amended Agreement, and that firm’s successor or successors; unless that firm is
unable or unwilling to serve and perform in the capacity contemplated by this
Amended Agreement, in which case Nordson must select another accounting firm
that (i) is of recognized regional or national standing and (ii) is not then the
independent auditors for Nordson or any affiliated corporation.

C.2 Sections 280G, 409A, and 4999. Each of the terms “Section 280G,”
“Section 409A,” and “Section 4999,” respectively, means that numbered section of
the Internal Revenue Code. References in the Agreement to any of these sections
are intended to include any proposed, temporary, or final regulations, or any
other guidance, promulgated with respect to that specific section by the U.S.
Department of Treasury or the Internal Revenue Service.

1

EXHIBIT B:
Compensation and Employment Benefit Plans



  1.   The Amended and Restated Nordson Corporation 2004 Management Incentive
Compensation Plan



  2.   The Amended and Restated Nordson Corporation 2004 Long-Term Performance
Plan



  3.   The Nordson Corporation Salaried Employees Pension Plan



  4.   The Nordson Corporation Deferred Compensation Plan



  5.   The 2005 Nordson Corporation Deferred Compensation Plan



  6.   The Amended and Restated Nordson Corporation 2005 Deferred Compensation
Plan



  7.   The Nordson Corporation Excess Defined Contribution Benefit Plan



  8.   The 2005 Nordson Corporation Excess Defined Contribution Benefit Plan



  9.   The Amended and Restated 2005 Supplemental Executive Retirement Plan
(Defined Contribution)

10. The Nordson Corporation Excess Defined Benefit Pension Plan



  11.   The 2005 Nordson Corporation Excess Defined Benefit Pension Plan



  12.   The Amended and Restated 2005 Supplemental Executive Retirement Plan
(Defined Benefit)

11. The Nordson Corporation Employees’ Savings Trust Plan (NEST)



  12.   The Nordson Corporation Salaried Employees’ Health Care Plan



  13.   The Nordson Corporation Prescription Drug and Dental Plans



  14.   The Nordson Corporation Short Term and Long Term Disability Plans



  15.   The Nordson Corporation Group Life Insurance Plan-Salaried



  16.   The Nordson Corporation Group Travel Accident Plan



  17.   Nordson Corporation’s Car Allowance Plan



  18.   Nordson Corporation’s policy of reimbursement for club dues, airline
travel clubs, and the like



  19.   Nordson Corporation’s policies regarding vacation, holidays, and paid
time off.

2





Exhibit C

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is entered into on this 13 day of November 1988, by
and between NORDSON CORPORATION, an Ohio corporation (the “Company”), and EDWARD
P. CAMPBELL (“Employee”).

W I T N E S S E T H:

WHEREAS, Employee is an executive and key employee of the Company, has fully and
ably discharged his responsibilities and duties in his service to the Company to
date, and is now serving the Company as President and Chief Executive Officer;

WHEREAS, the Company desires to assure itself of continuity of management in the
event of any threatened or actual Change in Control (as hereafter defined);

WHEREAS, the Company desires to provide inducements for Employee not to engage
in activity competitive with the Company;

WHEREAS, the Company desires to assure itself, in the event of any threatened or
actual Change in Control, of the continued performance of services by Employee
on an objective and impartial basis and without distraction by concern for his
employment status and security;

WHEREAS, Employee is willing to continue in the employ of the Company but
desires assurance that his responsibilities and status as an executive of the
Company will not be adversely affected by any threatened or actual Change in
Control;

NOW, THEREFORE, the Company and Employee agree as follows:

1. Operation of Agreement. This Agreement shall be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, this Agreement shall not be operative unless and until there
has been a Change in Control while Employee is in the employ of the Company. For
purposes of this Agreement, a Change in Control shall have occurred if at any
time any of the following events occurs:

(a) a report is filed with the Securities and Exchange Commission (the “SEC”) on
Schedule 13D or Schedule 14D-1 (or any successor schedule, form, or report),
each as promulgated pursuant to the Securities Exchange Act of 1934 (the
“Exchange Act”), disclosing that any “person” (as the term “person” is used in
Section 13(d) or Section 14(d)(2) of the Exchange Act) is or has become a
beneficial owner, directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities;

(b) the Company files a report or proxy statement with the SEC pursuant to the
Exchange Act disclosing in response to Item 1 of Form 8-K thereunder or Item
5(f) of Schedule 14A thereunder that a Change in Control of the Company has or
may have occurred or will or may occur in the future pursuant to any
then-existing contract or transaction;

(c) the Company is merged or consolidated with another corporation and, as a
result thereof, securities representing less than 50% of the combined voting
power of the surviving or resulting corporation’s securities (or of the
securities of a parent corporation in case of a merger in which the surviving or
resulting corporation becomes a wholly-owned subsidiary of the parent
corporation) are owned in the aggregate by holders of the Company’s securities
immediately prior to such merger or consolidation;

(d) all or substantially all of the assets of the Company are sold in a single
transaction or a series of related transactions to a single purchaser or a group
of affiliated purchasers; or

(e) during any period of 24 consecutive months, individuals who were Directors
of the Company at the beginning of such period cease to constitute at least a
majority of the Company’s Board of Directors (the “Board”) unless the election,
or nomination for election by the Company’s shareholders, of more than one half
of any new Directors of the Company was approved by a vote of at least
two-thirds of the Directors of the Company then still in office who were
Directors of the Company at the beginning of such 24 month period.

The first date on which a Change in Control occurs is referred to herein as the
“Change in Control Date.” Upon the occurrence of a Change in Control while
Employee is in the employ of the Company, this Agreement shall become
immediately operative subject, however, to the provisions of Section 2, below.

2. Possible “undoing” of a Change in Control. If a report is filed with the SEC
disclosing that a person (the “Acquiror”) is or has become a beneficial owner,
directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of the company’s outstanding securities and, as a
result of that filing, a Change in Control, as defined in Paragraph 1(a), above,
occurs, while Employee is in the employ of the Company, then, as provided in
Paragraph 1, above, this Agreement will become immediately operative. However,
if:

(a) a Change in Control as described in Paragraph 1(a) occurs while Employee is
in the employ of the Company;

(b) the Acquiror subsequently transfers or otherwise disposes of sufficient
securities of the Company in one or more transactions, to a person or persons
other than affiliates of the Acquiror or any persons with whom the Acquiror has
agreed to act together for the purpose of acquiring, holding, voting or
disposing of securities of the Company, so that, after such transfer or other
disposition, the Acquiror is no longer the beneficial owner, directly or
indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company’s then outstanding securities;

(c) at the time of the subsequent transfer or disposition that reduced the
Acquiror’s holdings to less than 10% as provided in (b), immediately above, no
other event constituting a Change in Control had occurred; and

(d) at the time of the subsequent transfer or other disposition that reduced the
Acquiror’s holdings to less than 10%, Employee’s employment with the Company had
not been terminated by the Company without cause or by Employee for good reason,

then, for all purposes of this Agreement, the filing of the report constituting
a Change in Control under Paragraph 1(a) shall be treated as if it had not
occurred and this Agreement shall return to the status it had immediately before
the filing of the report constituting a Change in Control under Paragraph 1(a).
Accordingly, if and when a new Change in Control occurs, this Agreement will
again become operative on the date of that new Change in Control.

3. Employment, Contract Period.

(a) Subject to the terms and conditions of this Agreement, upon the occurrence
of a Change in Control, the Company shall continue to employ Employee and
Employee shall continue in the employ of the Company for the period specified in
Paragraph 3(b) (the “Contract Period”), in the position and with the duties and
responsibilities set forth in Paragraph 4.

(b) The Contract Period shall commence on the Change in Control Date and,
subject only to the provisions of Paragraph 9 below, shall continue for a period
of twenty-four months to the close of business on the day (the “Contract
Expiration Date”) falling twenty-four months after the Change in Control Date.

4. Position, Duties, Responsibilities. At all times during the Contract Period,
Employee shall:

(a) hold the same position with substantially the same duties and
responsibilities as an executive of the Company as Employee held immediately
before the Change in Control Date and those duties and responsibilities may be
extended, from time to time during the Contract Period, by the Board with
Employee’s consent;

(b) adhere to and implement the policies and directives promulgated, from time
to time, by the Board;

(c) observe all Company policies applicable to executive personnel of the
Company; and

(d) devote his business time, energy, and talent to the business of and to the
furtherance of the purposes and objectives of the Company to generally the same
extent as he has so devoted his business time, energy, and talent before the
Change in Control Date, and neither directly nor indirectly render any business,
commercial, or professional services to any other person, firm, or organization
for compensation without the prior approval of the Board.

Nothing in this Agreement shall preclude Employee from devoting reasonable
period of time to charitable and community activities or the management of his
investment assets provided such activities do not materially interfere with the
performance by Employee of his duties hereunder.

5. Compensation. For services actually rendered by Employee on behalf of the
Company during the Contract Period as contemplated by this Agreement the Company
shall pay to Employee a base salary, annual bonus and stock options (together
referred to as “Total Compensation”) as follows:

(a) base salary at a rate equal to the highest of (i) the rate in effect
immediately before the Change in Control date, (ii) the rate in effect exactly
two years before the Change in Control Date, or (iii) such greater rate as the
Company may determine. The base salary shall be paid to Employee in the same
increments and on the same schedule each month as in effect immediately before
the Effective Date;

(b) an annual bonus under the 1995 Management Incentive Compensation Plan as
amended, or any substitute therefore, (“Bonus Plan”) equal to the highest of
(i) the amount calculated using the Bonus Plan in effect immediately before the
Change in Control Date, (ii) the amount calculated using the Bonus Plan in
effect exactly two years before the Change of Control Date, or (iii) such
greater amount as the Company may determine. The annual bonus shall be paid to
the Employee not later than the first payroll date in January following the plan
year for which the bonus was earned;

(c) stock options shall be granted annually at such times, under such terms and
conditions, and in such amounts, as to be no less valuable than the greater
value of (i) stock options granted immediately before the Change in Control
Date, (ii) stock options granted two years before the Change in Control Date,
and (iii) such greater value as the Company may determine.

6. Vacation, Holidays and Sick Leave. Employee will be entitled to such periods
of vacation, holidays and sick leave allowance each year as are determined by
the Company’s policies relevant to vacation, holidays and sick pay for executive
personnel as in effect immediately before the Change in Control Date or as may
be increased from time to time thereafter. Neither vacation time nor sick leave
allowance will be accumulated from year to year.

7. Other Company Plans, Benefits, and Perquisites. During the Contract Period
Employee shall continue to be entitled to participate in every employee benefit
plan, incentive plan or arrangement (“Plan”) that is generally available to
executive personnel of the Company immediately before the Change in Control Date
or that is specifically extended to Employee by the Company before the Change in
Control Date, whether or not Employee is eligible to participate in such Plan on
the date of this Agreement. Employee’s participation in and benefits under any
such Plan shall be on the terms and subject to the conditions specified in the
governing document of the particular plan or arrangement as in effect
immediately before the Change in Control Date, which terms and conditions shall
not be amended during the Contract Period unless the benefits to Employee are at
least as great under the Plan as amended (or under a substitute Plan) as were
the benefits under the Plan as in effect immediately before the Change in
Control Date. Specific Plans of the Company to which Employee is entitled to
benefits include, but are not limited to, the Plans (or any substitute Plan)
listed on Exhibit A hereto.

The Company will also provide Employee with such perquisites during the Contract
Period as the Company customarily provided to similarly situated executive
personnel in the period immediately before the Change in Control Date.

8. Additional Benefit. If a Change in Control occurs and this Agreement becomes
operative and thereafter Employee’s employment is terminated by the Company
without cause or by Employee for good reason, whether such termination occurs
before, on, or after the Contract Expiration Date, the Company shall pay and
provide benefits to or with respect to Employee in such amounts and at such
times so that the aggregate benefits payable to or with respect to Employee
under the Salaried Plan and the Excess Benefit Plans will be equal to the
aggregate benefits that would have been paid to or with respect to Employee
under the Salaried Plan and the Excess Benefit Plans if Employee were exactly
five years older than his actual age and his credit under the Salaried Plan and
the Excess Benefit Plans were equal to the greater of his actual service or the
amount of service he is deemed to have under paragraph 12(a)(iv), below. If
Employee’s employment is terminated after a Change in Control by the Company
without cause or by Employee for good reason and Employee is entitled to
additional benefits by virtue of the additional five years of deemed age
provided for in this Paragraph 8, then the Company shall directly provide such
benefits to Employee in the same manner as additional benefits are to be
provided to Employee under paragraph 12(a), below.

9. Priority of Paragraphs 2 Over 8. Paragraph 2 of this Agreement shall take
precedence over Paragraph 8 of this Agreement so that if a Change in Control
occurs and is subsequently undone under Paragraph 2 of this Agreement, Employee
will thereafter have no rights under Paragraph 8 of this Agreement unless and
until a further Change in Control occurs.

10. Effect of Disability. If during the Contract Period and before his
employment hereunder is otherwise terminated, Employee becomes disabled to such
an extent that he is prevented from performing his duties hereunder by reason of
physical or mental incapacity: (a) he shall be entitled to disability and other
benefits at least equal to those that would have been available to him had the
Company continued, throughout the period of Employee’s disability, all of its
programs, benefits, and policies with respect to disabled employees that were in
effect immediately before the Change in Control; and (b) if he recovers from his
disability before the end of the Contract Period he shall be reinstated as an
active employee for the remainder of the Contract Period under and subject to
all of the terms of this Agreement including, without limitation, the Company’s
right to terminate Employee with or without cause under Paragraph 11(b).

11. Termination Following a Change in Control. Following a Change in Control:

(a) Employee’s employment hereunder will terminate without further notice upon
the death of Employee;

(b) The Company may terminate Employee’s employment hereunder effective
immediately upon giving notice of such termination:

(i) for “cause,” (A) if Employee commits an act of fraud, embezzlement, theft,
or other similar criminal act constituting a felony and involving the Company’s
business or (B) if Employee breaches his agreement with respect to the time to
be devoted to the business of the Company set forth in Paragraph 3(d) hereof and
fails to cure such breach within 30 days of receipt of written notice of such
breach from the Board; or

(ii) without cause at any time; and

(c) Employee may terminate his employment hereunder effective immediately upon
giving of notice of such termination or retirement:

(i) without cause at any time; or

(ii) for “good reason,” which, for purposes of this Agreement shall mean notice
by the Employee to the Company of the occurrence of any of the following:

(A) any reduction in base salary or position or any material reduction in
responsibilities or duties contemplated for Employee under this Agreement or any
material reduction in the aggregate of employee benefits, perquisites, or fringe
benefits contemplated for Employee under this Agreement, provided that any
particular reduction described in this clause (A) shall constitute “good reason”
only if Employee terminates his employment within six months of the date of the
reduction; or

(B) any good faith determination by Employee that, as a result of fundamental
differences of opinion between Employee and the Board as to the goals of the
Company, Employee is unable to carry out the responsibilities and duties
contemplated for Employee under this Agreement, provided that any determination
by Employee described in this clause (B) shall constitute “good reason” only if
Employee terminates his employment within six months of the Change in Control
Date.

12. Severance Compensation.

(a) If, before the Contract Expiration Date, Employee’s employment is terminated
by the Company without cause or by Employee for good reason, then, except as
provided in Paragraph 12(b), 12(c), or 12(d), the Company shall pay and provide
to Employee the following compensation and benefits through the last to occur of
(x) the expiration of twenty-four months after the effective date of the
termination, and (y) the Contract Expiration Date (such last-to-occur date is
hereinafter referred to as the “Severance Benefits Termination Date”):

(i) Base Salary and Annual Bonus at the highest rate payable to Employee during
the Contract Period, to be paid at the times provided in Paragraph 5 hereof;

(ii) in lieu of the opportunity to receive stock option grants during the period
from the effective date of termination through the Severance Benefits
Termination Date, the Company will pay to Employee an amount in cash equal to
the product of (A) the aggregate value of the stock options granted to Employee
with Respect to the fiscal year ended immediately prior to the Change in Control
and (B) a fraction, the numerator of which is the number of days from the
effective date of termination through the Severance Benefits Termination Date
and the denominator of which is 365; for this purpose, the value of the stock
options will be determined using the Black-Scholes option price model;

(iii) coverage under the Company’s medical, dental, insurance, short-term
disability, long-term disability plans, and other Plans, as listed on Exhibit A,
Items 7 through 14 (provided that he became eligible to participate therein
prior to the date his employment is terminated), each as in effect on the Change
in Control Date (or, if subsequently amended to increase benefits to Employee or
his dependents, as so amended) and each as if Employee’s employment had
continued through the Severance Benefits Termination Date; and

(iv) coverage and service credit under the Salaried Plan and the Excess Benefit
Plans maintained in connection with the Salaried Plan under which he is eligible
to participate so that the aggregate benefits payable to or with respect to the
Employee under the Salaried Plan and the Excess Benefit Plan will be equal to
the aggregate benefits that would have been paid to or with respect to Employee
under the Salaried Plan and the Excess Benefit Plans if Employee’s employment
had continued through the Severance Benefits Termination Date.

If any of the benefits to be provided under the Company’s Plans cannot be
provided through that Plan to Employee following termination of his employment,
the Company shall directly provide the full equivalent of such benefits to
Employee. For example, since it is not possible to provide additional service
credit directly through the Salaried Plan, if Employee becomes entitled to an
additional 18 months of service credit under the Salaried plan pursuant to
(iv) above, the Company will be required to pay to Employee, from its general
assets, on each date on which Employee receives a payment from the Salaried
Plan, a supplemental payment equal to the amount by which that particular
payment under the Salaried Plan would have been increased if Employee’s total
service credit under the Salaried Plan were 18 months greater than is actually
the case by reason of this Agreement. In addition, if in these circumstances any
payments become due under the Salaried Plan with respect to Employee following
his death, the Company will be obligated to make similar supplemental payments
with respect to Employee on the dates on which payments are made with respect to
Employee under the Salaried Plan.

Furthermore, the provisions of this Agreement shall not affect the validity or
enforceability of any other agreement between the Company and Employee, and the
benefits provided under this Agreement shall be additive to any other benefits
promised to Employee under such other agreement. Moreover, this Agreement shall
not operate to negate any other assurances provided to Employee.

(b) If Employee becomes entitled to compensation and benefits pursuant to
Paragraph 12(a) he shall use reasonable efforts to seek other employment,
provided, however, that he shall not be required to accept a position of less
importance and dignity or of substantially different character than of his
position with the Company or a position that would require Employee to engage in
activity in violation of Employee’s agreement with respect to noncompetition set
forth in Paragraph 14 hereof nor shall he be required to accept a position
outside the greater Cleveland area. The Company’s obligations under item (i) and
(ii) of Paragraph 12(a) will be offset by payments and benefits received by
Employee from another employer to the following extent:

(i) The Company’s obligation to pay any particular installment of base salary
following Employee’s termination will be offset, on a dollar for dollar basis,
by any cash compensation received by Employee from another employer before the
date on which the installment of base salary is payable by the Company.

(ii) To the extent that Employee is provided medical, dental, or short-term or
long-term disability income protection benefits by another employer during any
period, the Company will be relieved of its obligation to provide such benefits
to Employee. For example, if a new employer provides Employee with a medical
benefits plan that pays $500.00 for a specific claim made by Employee and the
Company’s medical insurance plan would have paid $750.00 for that claim, then
the Company will be obligated to pay Employee $250.00 with respect to that
claim.

Other than as provided in this Paragraph 12(b) Employee shall have no duty to
mitigate the amount of any payment or benefit provided for in this Agreement.

(c) If during any period in which Employee is entitled to payments or benefits
from the Company under Paragraph 12(a):

(i) Employee materially and willfully breaches his agreement with respect to
confidential information set forth in Paragraph 13 hereof and such breach
directly causes the Company substantial and demonstrable damage; or

(ii) Employee materially and wilfully breaches his agreement with respect to
noncompetition set forth in Paragraph 14 hereof and such breach directly causes
the Company substantial and demonstrable damage;

then the Company will be relieved of its obligations under paragraph 12(a)
hereof as of the first day of the month immediately following the date of such
material breach.

(d) If Employee dies on or before the Severance Benefits Termination Date and
immediately before his death he is entitled to payments or benefits from the
Company under Paragraph 12(a), the Company will be relieved of its obligations
under item (i) of Paragraph 12(a) as of the first day of the month immediately
following the month in which Employee dies and thereafter the Company will
provide to Employee’s beneficiaries and dependents salary continuation payments,
benefits under the Excess Benefits Plan (as supplemented by item (iii) of
Paragraph 12(a), and continuing medical and dental benefits to the same extent
(subject to reduction for payments or benefits from a new employer under
paragraph 12(b) as if Employee’s death had occurred while Employee was in the
active employ of the Company.

13. Confidential Information. Employee agrees that he will not, during the term
of the Agreement or at any time thereafter, either directly or indirectly,
disclose or make known to any person, firm, or corporation any confidential
information, trade secret, or proprietary information of the Company that
Employee may acquire in the performance of Employee’s duties hereunder. Upon the
termination of Employee’s employment with the Company, Employee agrees to
deliver forthwith to the Company any and all literature, documents,
correspondence, and other materials and records furnished to or acquired by
Employee during the course of such employment.

14. Noncompetition. During any period in which Employee is receiving Total
Compensation under this Agreement (whether during the Contract Period pursuant
to Paragraph 5 or following termination pursuant to Paragraph 12(a), Employee
shall not act as a proprietor, investor, director, officer, employee,
substantial stockholder, consultant, or partner in any business engaged to a
material extent in direct competition with the Company in any market in any line
of business engaged in by the Company during the Contract period. If Employee
delivers to the Company a written waiver of his right to receive any further
compensation or benefits pursuant to Paragraph 12(a), if agreed to by the
Company in writing, he shall be released, effective as of the date of agreement
by the Company, from the post-termination noncompetition covenant contained in
this Paragraph 14.

15. Costs of Enforcement. The Company shall pay and be solely responsible for
any and all costs and expenses (including attorneys’ fees) incurred by Employee
in seeking to enforce the Company’s obligations under this Agreement unless and
to the extent a court of competent jurisdiction determines that the Company was
relieved of those obligations because (a) the Company terminated Employee for
cause (as determined under Paragraph 11(b)(i) hereof), (b) Employee voluntarily
terminated his employment other than for good reason (as determined under
Paragraph 11(c)(ii) hereof), or (c) Employee materially and willfully breached
his agreement not to compete with the Company or his agreement with respect to
confidential information and such breach directly caused substantial and
demonstrable damage to the Company. The Company shall forthwith pay directly or
reimburse Employee for any and all such costs and expenses upon presentation by
Employee or by counsel selected from time to time by Employee of a statement or
statements prepared by Employee or by such counsel of the amount of such costs
and expenses. If and to the extent a court of competent jurisdiction renders a
final binding judgment determining that the Company was relieved of its
obligations for any of the reasons set forth in (a), (b) or (c) above, Employee
shall repay the amount of such payments or reimbursements to the Company. In
addition to the payment and reimbursement of expenses of enforcement provided
for in this Paragraph 15, the Company shall pay to Employee in cash, as and when
the Company makes any payment on behalf of, or reimbursement to, Employee, an
additional amount sufficient to pay all federal, state, and local taxes (whether
income taxes or other taxes) incurred by Employee as a result of (x) payment of
the expense or receipt of the reimbursement, and (y) receipt of the additional
cash payment. The Company shall also pay to Employee interest (calculated at the
Base Rate from time to time in effect at National City Bank, Cleveland, Ohio,
compounded monthly) on any payments or benefits that are paid or provided to
Employee later than the date on which due under the terms of this Agreement.

16. Employee Rights. Nothing expressed or implied in this Agreement shall create
any right or duty on the part of the Company or Employee to have Employee remain
in the employ of the Company before any Change in Control and Employee shall
have no rights under this Agreement if his employment with the Company is
terminated for any reason or for no reason before any Change in Control. Nothing
expressed or implied in this Agreement shall create any duty on the part of the
Company to continue in effect, or continue to provide to Employee, any plan or
benefit unless and until a Change in Control occurs. If, before a Change in
Control, the Company ceases to provide any plan or benefit to Employee, nothing
in this Agreement shall be construed to require the Company to reinstitute that
plan or benefit to Employee upon the later occurrence of a Change in Control.

17. Notices. For purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered or when mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed to the Company (Attention:
President) at its principal executive office and to Employee at his principal
residence, or to such other address as either party may have furnished to the
other in writing and in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

18. Assignment, Binding effect.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company and the Company’s successors and assigns. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and or assets of the
Company, by agreement in form and substance satisfactory to Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

(b) This Agreement shall be binding upon Employee and this Agreement and all
rights of Employee hereunder shall inure to the benefit of, and be enforceable
by, Employee and his personal or legal representatives, executors, or
administrators. No right, benefit, or interest of Employee hereunder shall be
subject to assignment, anticipation, alienation, sale, encumbrance, charge,
pledge, hypothecation, or to execution, attachment, levy, or similar process;
except that Employee may assign any right, benefit, or interest hereunder if
such assignment is permitted under the terms of any plan or policy of insurance
or annuity contract governing such right, benefit, or interest.

19. Invalid Provisions.

(a) Any provision of this Agreement that is prohibited or unenforceable shall be
ineffective to the extent, but only to the extent, of such prohibition or
unenforceability without invalidating the remaining portions hereof and such
remaining portions of this Agreement shall continue to be in full force and
effect.

(b) In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable, the parties will negotiate in good
faith to replace such provision with another provision that will be valid or
enforceable and that is as close as practicable to the provision held invalid or
unenforceable.

20. Modification. No modification, amendment, or waiver of any of the provisions
of the Agreement shall be effective unless in writing, specifically referring
hereto, and signed by both parties.

21. Waiver of Breach. The failure at any time to enforce any of the provisions
of this Agreement or to require performance by the other party of any of the
provisions of this Agreement shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part of
this Agreement or the right of either party thereafter to enforce each and every
provision of this Agreement in accordance with the terms hereof.

22. Governing Law. This Agreement has been made in and shall be governed and
construed in accordance with the laws of the State of Ohio.

23. Gross-Up of Payments Deemed to be Excess Parachute Payments.

(a) The Company and Employee acknowledge that, following a Change of Control,
one or more payments or distributions to be made by the Company to or for the
benefit of Employee (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement, under some other plan, agreement, or
arrangement, or otherwise) (a “Payment”) may be determined to be an “excess
parachute payment” that is not deductible by the Company for Federal income tax
purposes and with respect to which Employee will be subject to an excise tax
because of Sections 280G and 4999, respectively, of the Internal Revenue Code
(hereinafter referred to respectively as “Section 280G” and “Section 4999”). If
Employee’s employment is terminated after a Change of Control occurs, the
Accounting Firm, which, subject to any inconsistent position asserted by the
Internal Revenue Service, shall make all determinations required to be made
under this Paragraph 23, shall determine whether any Payment would be an excess
parachute payment and shall communicate its determination, together with
detailed supporting calculations, to the Company and to Employee within 30 days
after the date on which Employee’s employment with the Company terminates or
such earlier time as is requested by the Company. The Company and Employee shall
cooperate with each other and the Accounting Firm and shall provide necessary
information so that the Accounting Firm may make all such determinations. The
Company shall pay all of the fees of the Accounting Firm for services performed
by the Accounting Firm as contemplated in this Paragraph 23.

(b)  If the Accounting Firm determines that any Payment gives rise, directly or
indirectly, to liability on the part of Employee for excise tax under
Section 4999 (and/or any penalties and/or interest with respect to any such
excise tax), the Company shall make additional cash payments to Employee, from
time to time and at the same time as any Payment constituting an excess
parachute payment is paid or provided to Employee, in such amounts as are
necessary to put Employee in the same position, after payment of all federal,
state, and local taxes (whether income taxes, excise taxes under Section 4999 or
otherwise, or other taxes) and any and all penalties and interest with respect
to any such excise tax, as Employee would have been in after payment of all
federal, state, and local income taxes if the Payments had not given rise to an
excise tax under Section 4999 and no such penalties or interest had been
imposed.

(c) If the Internal Revenue Service determines that any Payment gives rise,
directly or indirectly, to liability on the part of Employee for excise tax
under Section 4999 (and/or any penalties and/or interest with respect to any
such excise tax) in excess of the amount, if any, previously determined by the
Accounting Firm, the Company shall make further additional cash payments to
Employee not later than the due date of any payment indicated by the Internal
Revenue Service with respect to these matters, in such amounts as are necessary
to put Employee in the same position, after payment of all federal, state, and
local taxes (whether income taxes, excise taxes under Section 4999 or otherwise,
or other taxes) and any and all penalties and interest with respect to any such
excise tax, as Employee would have been in after payment of all federal, state,
and local income taxes if the Payments had not given rise to an excise tax under
Section 4999 and no such penalties or interest had been imposed.

(d) If the Company desires to contest any determination by the Internal Revenue
Service with respect to the amount of excise tax under Section 4999, Employee
shall, upon receipt from the Company of an unconditional written undertaking to
indemnify and hold Employee harmless (on an after tax basis) from any and all
adverse consequences that might arise from the contesting of that determination,
cooperate with the Company in that contest at the Company’s sole expense.
Nothing in this Paragraph 23(d) shall require Employee to incur any expense
other than expenses with respect to which the Company has paid to Employee
sufficient sums so that after the payment of the expense by Employee and taking
into account the payment by the Company with respect to that expense and any and
all taxes that may be imposed upon Employee as a result of his receipt of that
payment, the net effect is no cost to Employee. Nothing in this Paragraph 23(d)
shall require Employee to extend the statute of limitations with respect to any
item or issue in his tax returns other than, exclusively, the excise tax under
Section 4999. If, as the result of the contest of any assertion by the Internal
Revenue Service with respect to excise tax under Section 4999, Employee receives
a refund of a Section 4999 excise tax previously paid and/or any interest with
respect thereto, Employee shall promptly pay to the Company such amount as will
leave Employee, net of the repayment and all tax effects, in the same position,
after all taxes and interest, that he would have been in if the refunded excise
tax had never been paid.

(e) For purposes of this Paragraph 23, the term “Accounting Firm” means the
independent auditors of the Company for the fiscal year preceding the year in
which the earlier of (i) the date of termination of Employee’s employment with
the Company, or (ii) the year, if any, in which occurred the first Change of
Control occurring after the date of this Agreement, and such firm’s successor or
successors; provided, however, if such firm is unable or unwilling to serve and
perform in the capacity contemplated by this Agreement, the Company shall select
another national accounting firm of recognized standing to serve and perform in
that capacity under this Agreement, except that such other accounting firm shall
not be the then independent auditors for the Company or any of its affiliates
(as defined in Rule 12b-2 promulgated under the Exchange Act).

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
day and year first above written.

NORDSON CORPORATION

By:
Thomas L. Moorhead
Title: Vice President, Law and
Assistant Secretary


Employee:      

Edward P. Campbell

3

EXHIBIT A
COMPANY PLANS



  1.   The Nordson Corporation 1995 Management Incentive Compensation Plan;

2. The Nordson Corporation 1993 Long-Term Performance Plan;

3. The Nordson Corporation Salaried Employees Pension Plan (the “Salaried
Plan”);

4. Nordson Corporation Officers’ Deferred Compensation Plan;



  5.   The Nordson Corporation Excess Defined Benefit Pension Plan and the
Excess Defined Contribution Retirement Plan (the “Excess Benefit Plans”);

6. The Nordson Corporation Employees’ Savings Trust Plan (NEST);

7. The Nordson Corporation Non-Union Employees Stock Ownership Plan;

8. The Nordson Corporation Salaried Employees’ Health Plan;

9. The Nordson Corporation Prescription Drug Plan;

10. The Nordson Corporation Short Term and Long Term Disability Plans;

11. The Nordson Corporation Employees’ Dental Expense Plan;

12. The Nordson Corporation Group Life Insurance Plan-Salaried;

13. The Nordson Corporation Group Travel Accident Plan;

14. The Company’s car allowance Plan;

15. Nordson’s policy of reimbursement for club dues, airline travel clubs, and
the like.

4